                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 LIBERTY SALAD, INC. and 18TH STREET
 SALAD, INC., on behalf of themselves and all
 others similarly situated,                                    CIVIL ACTION
                                                               NO. 17-226
                         Plaintiffs,
       v.                                         N

 GROUNDHOG ENTERPRISES, INC., d/b/a
 MERCHANT LYNX SERVICES,

                         Defendant.


                                        ORDER

      AND NOW, this 20th day of March, 2019, after considering the Defendant’s

Motion for Reconsideration or, in the alternative, Certification for Interlocutory Review,

(ECF No. 56), the Plaintiffs’ Response, (ECF No. 68), the Defendant’s Reply (ECF No.

70), and the Defendant’s Supplemental Brief, (ECF No. 77), it is hereby ORDERED

that the Motion is DENIED.



                                                BY THE COURT:

                                                /s/ Gerald J. Pappert
                                                GERALD J. PAPPERT, J.
